DETAILED ACTION
Double Patenting
Claims 1 and 4-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-10 of copending Application No. 16/771,099 in view of Kondo et al. (US 6,025,091). Conflicting claim 6 teaches a gasket for a secondary battery including a rust inhibitor (an anti-rust material + a polymer resin) and a base resin. Chemical formula 1 reads on instant formula 1-1. The conflicting application does not teach the base resin is a polybutylene terephthalate. Kondo, directed to a cell gasket, teaches the cell gasket made of a polybutylene terephthalate. By using a gasket containing polybutylene terephthalate, electrolyte leakage from the cell can be prevented.
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: no prior art was found teaching the combination of elements recited. The closest prior art found is WO 86/07077 teaches an anticorrosion material containing mineral oil and polyethylene for use in gaskets and sealing rings. However, WO 86/07077 does not teach the formula 1-1 or formula 1-2. The European search report cites Lee et al. (US 2013/0273401) in view of Reinhard et al. (US 2009/0151598). Lee teaches a gasket for a secondary battery made of a polymer resin including polybutylene terephthalate and Reinhard teaches corrosion inhibitors; however, there is no motivation combine the two references. Reinhard is directed to protecting a broad range of customary utility metals, not a gasket.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS BARCENA/Primary Examiner, Art Unit 1723